           Case 2:19-cv-00137-LPR Document 18 Filed 08/31/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                     DELTA DIVISION

JERRY WAYNE PATE                                                                                PETITIONER
Reg. #29678-076

v.                                        2:19CV00137-LPR-JJV

DEWAYNE HENDRIX,
Warden, FCI – Forrest City Low                                                                RESPONDENT

                                                   ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed.1 After careful

consideration of the Proposed Findings and Recommended Disposition as well as the record, the

Court concludes the Proposed Findings and Recommended Disposition should be, and hereby are,

approved and adopted in their entirety as this Court’s findings in all respects.

        IT IS, THEREFORE, ORDERED that Mr. Pate’s § 2241 Petition for Writ of Habeas

Corpus (Doc. No. 1) is DISMISSED with prejudice.

        SO ORDERED this 31st day of August, 2020.



                                                            ________________________________
                                                            LEE P. RUDOFSKY
                                                            UNITED STATES DISTRICT JUDGE




1
 The Proposed Findings and Recommended Disposition was issued on May 1, 2020. On May 26, 2020, Mr. Pate
asked for an extension to respond until July 10, 2020. The Court granted him an even longer extension, giving him
until July 31, 2020 to respond. Mr. Pate did not respond by July 31, 2020, and he has not done so since then.
